Case: 17-10945      Document: 00514286303         Page: 1    Date Filed: 12/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-10945
                                                                                  Fifth Circuit


                                  Summary Calendar
                                                                                FILED
                                                                        December 27, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

AARON BEASLEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-484-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Aaron Beasley pleaded guilty to two counts of being a felon in possession
of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and he received
a sentence of 57 months in prison, to be followed by a two-year term of
supervised release. On appeal, Beasley asserts that the district court erred in
the sentencing calculations because his prior Texas convictions for aggravated
robbery did not constitute the enumerated offense of “robbery” under U.S.S.G.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10945     Document: 00514286303       Page: 2   Date Filed: 12/27/2017


                                    No. 17-10945

§ 4B1.2. As he concedes, however, his claim is foreclosed by circuit precedent.
See United States v. Santiesteban-Hernandez, 469 F.3d 376, 380-81 (5th Cir.
2006), overruled on other grounds by United States v. Rodriguez, 711 F.3d 541,
547-63 (5th Cir. 2013) (en banc).
      In addition, Beasley argues that § 922(g)(1) exceeded Congress’s
authority under the Commerce Clause because it is not necessary to prove that
his possession of the firearm was in or affected interstate commerce.            In
support of his assertion, he relies on Nat’l Fed’n of Indep. Bus. v. Sebelius, 567
U.S. 519 (2012). However, he acknowledges that his argument is foreclosed.
See United States v. Alcantar, 733 F.3d 143, 143-46 (5th Cir. 2013).
      In his final ground for relief, Beasley cites to Flores-Figueroa v. United
States, 556 U.S. 646 (2009), to support his proposition that his convictions may
not stand because the indictment did not allege and Beasley did not admit that
he knew his possession of the firearms was in or affected interstate commerce.
A conviction under § 922(g)(1) requires proof that the defendant knew he
possessed the firearm but does not require knowledge of the interstate nexus.
United States v. Dancy, 861 F.2d 77, 81-82 (5th Cir. 1988). In United States
v. Rose, 587 F.3d 695, 705 (5th Cir. 2009), this court held that Dancy remained
good law even after the Supreme Court’s decision in Flores-Figueroa, which
addressed the mens rea element of a different statute. Accordingly, as Beasley
concedes, his argument is foreclosed.
      In light of the foregoing, Beasley’s motion for summary disposition is
GRANTED. The judgment of the district court is AFFIRMED.




                                         2